McGtvebtst, J. (dissenting).
This motion to dismiss, based on the Statute of Limitations, has been brought forward nine years after the service of a summons. The majority would upset Special Term and grant the motion on the broad acceptance of the complaint as one based on defamation. I differ and would find that the complaint has all the hallmarks of a “ prima facie ’ ’ tort, in this instance, the intentional interference with business relationships, the fracturing of contractual rights, recklessly done, with no regard for consequences, and the production of resultant economic loss. This is the crux of the second cause of action; not libel and not slander.
The complaint before us alleges that the defendant maliciously and selfishly published and circulated a maleficent bulletin, intentionally designed to harm and discredit him in the eyes of established customers, inducing them to cancel and refuse existing policies, and thus bring about the destruction of a business built up by the long drawn-out labors' of 29 years. And damages, as set forth in the Seventeenth and Eighteenth paragraphs are reasonably ascertainable.
All this is a far cry from the Morrison case on which the majority reclines. In that case a fledgling university professor *57claimed that the skulduggery of certain T-V producers would be imputed to him because he ingenuously appeared on a rigged program. As a result, he said his reputation in scholastic circles was harmed and injury done his prospects and rising expectations as a teacher of youth. Further, he claimed the loss of certain fellowships because of this involvement. Nothing so speculative or elusive confronts us here. Here we have a clear economic loss, specifically determinable, sustained by a businessman as a result of the unfair acts of another business group actuated by an intent to injure the plaintiff. By supporting-affidavits it is asserted that the purpose of the offending document was ‘ ‘ to steal the business away from plaintiff for defendant’s own profit and to so injure the plaintiff with his customers of many years, that they would not do business with him again. ’ ’ Thus, the causative acts and the motivation were not principally of a defamatory character. Defamation was but an incident to the main injury, the harm done to his business standing and his commercial relationships. And since this case is but in the pleading stage, wherein difficulties of proof are not our concern, in my opinion, the plaintiff should be permitted to go forward. In dealing with a similar complaint this court has said, '‘ it cannot be held that, giving the complaint every favorable inference, the possibility of such proof is precluded.” (Duchen v. Milliken Woolens, 19 A D 2d 521 [1st Dept., 1963].) He surely should not be frustrated by a narrow and overstrained application of the Statute of Limitations. “ Statutes of limitations are construed, where possible, so as to give the parties their day in court and should not be defeated by overstrict construction such as the appellants would have us adopt in the present action.” (Hotaling v. General Elec. Co., 16 A D 2d 339, 342, affd. 12 NY 2d 310.)
Thus, finding as I do, that the complaint goes far beyond an allegation that the plaintiff has been personally defamed, I would affirm Special Term and hold that the applicable statute, when this cause accrued, allowed six years in which to sue. (See Civ. Prac. Act, § 48, subd. 3.)
Eager, J. P., S tetter and Capozzoli, JJ., concur with Tilzer, J.; MeGiverx, J., dissents in opinion.
Order entered July 24, 1968, herein appealed from, reversed, on the law, with $50 costs and disbursements, and defendants’ motion for summary judgment dismissing the second cause of action granted. The Clerk is directed to enter judgment accordingly.